Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims 1, 9, and 16 recite mental processes “determining respective energy costs over the time period for the respective host servers based on the respective energy consumption data; identifying a subset of the respective host servers that are being underutilized based on the respective energy consumption data and the respective energy costs; and determining an action to take with respect to the subset of the respective host servers that are being underutilized to reduce the energy costs.” The claim limitations of determining steps are processes that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Furthermore, the limitation of identifying step also covers performance of the limitation in the mind but for the recitation of generic computer components. The claim limitation 9, the limitation recites a processor to perform the claim limitations. However, the processor is recited at a high level of generality, as a generic processor performing generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Thus, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims recite a mental process. 
This judicial exception is not integrated into a practical application because the limitation “collecting, via respective agents running on respective host servers in a cloud computing environment, respective energy consumption data representing energy consumed by the respective host servers over a time period” is mere data gathering, which is a form of insignificant extra-solution activity. See MPEP 2106.05(g) (3) “Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and Unified APIs or API Standards, The Race is On ProgrammableWeb, 2 May 2011, https://www.programmableweb.com/news/unified-apis-or-api-standards-race/2011/05/02.), an unified API provides “a single interface across many APIs, making it easier for developers to access and can be deployed quicker than an industry standard.” Thus, the unified API provides a single interface for a communication between a client and providers, such as cloud computing providers, and social streams, which is a communication between client devices and servers of providers. Thus, the limitation of “wherein the respective agents communicate with hardware on each of the respective host servers using a unified application programming interface (API)” is well-understood, routine, conventional activity in the field. Furthermore, the limitation does 
The claims do not include additional element that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.

Regarding claim 2, since the claim 2 depends on the claim 1, the claim 2 recites mental processes. Furthermore, the limitation “initiate the action” is only initiate the action determined with respect to underutilized server or presenting an alert, which merely performs the action. Such limitation does not provide a specific improvement over prior systems. Thus, the claims recite a mental process.
This judicial exception is not integrated into a practical application because the limitation, “initiate the action or present an alert identifying the subset of the respective host servers that are being underutilized,” only recites to initiate the action determined 
The claim does not include additional element that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 3, since the claim 3 depends on the claim 1, the claim 3 recites mental process. In addition, the limitation “presenting a description of the action to a user” is merely providing information. The limitation “initiating the action responsive to input from the user” is mere pre-solution activity. Especially, the claim does not clarify the limitation “the action.” The claim as a whole is not directed to a particular improvement.
This judicial exception is not integrated into a practical application because the limitation, “presenting a description of the action to a user” is merely providing information and the limitation “initiating the action responsive to input from the user” is mere pre-solution activity. The claim limitations are well-understood, routine, conventional activity, which does not provide improvement in the functioning of a computer or contribute to the inventive concept. 

Regarding claim 4, since the claim 4 depends on the claim 1, the claim 4 recites mental processes. Furthermore, the limitation “presenting an alert identifying the subset of the respective host servers that are being underutilized” is only presenting an alert, which just provides information. Such limitation does not provide a specific improvement over prior systems. Thus, the claims recite a mental process.
This judicial exception is not integrated into a practical application because the limitation, “presenting an alert identifying the subset of the respective host servers that are being underutilized,” is performing its well-understood, routine, conventional activity in the field. Furthermore, the limitation does not contribute an inventive concept, which merely provides information.
The claim does not include additional element that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 5, since the claim 5 depends on claim 1, the claim 5 recites the mental process. The limitation “wherein the respective energy consumption data includes power consumption data representing power consumed by the hardware of the respective host servers” merely recites what the energy consumption data represents. Thus, the limitation is the data used for the determination steps in claim 1, which is the mental process. 

The claim does not include additional element that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 6, since the claim 6 depends on claim 1, the claim 6 recites the mental process. The limitation “wherein the respective energy consumption data includes cooling consumption data representing energy consumed in cooling the respective host servers” merely recites what the energy consumption data represents. Thus, the limitation is the data used for the determination steps in claim 1, which is the mental process. 
This judicial exception is not integrated into a practical application because the limitation, “wherein the respective energy consumption data includes cooling consumption data representing energy consumed in cooling the respective host servers,” merely recites the description of the data. Furthermore, the limitation is well-
The claim does not include additional element that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 7, since the claim 7 depends on the claim 1, the claim 7 recites mental processes. Furthermore, the limitation “presenting the respective energy consumption data and respective energy cost data representing the respective energy costs for display” is only presenting data, which just provides information. Such limitation does not provide a specific improvement over prior systems. Thus, the claims recite a mental process.
This judicial exception is not integrated into a practical application because the limitation, “presenting the respective energy consumption data and respective energy cost data representing the respective energy costs for display,” is performing its well-understood, routine, conventional activity in the field. Furthermore, the limitation does not contribute an inventive concept, which merely provides information.
The claim does not include additional element that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

8, since the claim 8 depends on the claim 1, the claim 8 recites mental process. The limitation, “forecasting future energy consumption and future energy costs based on the respective energy consumption data and respective energy costs,” is to judge or evaluate the future energy consumption and future energy costs, which is data. Thus, the limitation of forecasting future energy consumption and future energy costs based on the respective energy consumption data and respective energy costs is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer component. Thus, the claim 8 falls within the mental processes grouping of abstract ideas. According, the claim recites an abstract idea.

Regarding claims 10-15, the claims 10-15 does not further teach or define the limitation over the limitations recited in the rejected claims above. Furthermore, as discussed above, the limitation “the instructions, when executed by processor,” amounts to no more than mere instructions to apply the exception using a generic computer component, which cannot integrate a judicial exception into a practical application or provide an inventive concept. Thus, the claims are ineligible.

Regarding claims 10-15 and 17-20, the claims 10-15 and 17-20 do not further teach or define the limitation over the limitations recited in the rejected claims above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (United States Patent Application Publication US 2016/0091948), hereinafter Mitchell, in view of Fletcher (United States Patent Application Publication US 2012/0030356), hereinafter Fletcher, and further in view of ROBERTS et al. (United States Patent Application Publication US 2015/0033319), hereinafter ROBERTS.

Regarding claim 1, Mitchell teaches collecting, via respective agents running on respective host servers in a cloud computing environment, respective energy consumption data representing energy consumed by the respective host servers over a time period, ([0020] “Servers (104, 106, and 108) may be hardware components of the cloud based service 102. The servers (104, 106, and 108) may execute one or more applications of the cloud based service 102. The servers (104, 106, and 108) may have hardware components that consume power. Power may be a measure of energy such as voltage used across a time period.” [0024] “The power analytics application 214 may capture power consumption data 206 from the server 202. A power analytics component 204 of the power analytics application 214 may transmit the power consumption data 206 to the power analytics application 214. The power analytics component 204 may include one or more client detectors that measure power drawn in one or more components of the server 202. The power drawn by the components may be added to compute the power consumption data 206.” Servers of the cloud based service is interpreted as host servers in a cloud computing environment. The power analytic application or the power analytics component in the server, which is interpreted as respective agents running on respective host servers, capture power across a time period as the power consumption data 206, which is interpreted as collecting respective energy consumption data representing energy consumed by the respective host servers over a time period.)
determining respective energy costs over the time period for the respective host servers based on the respective energy consumption data; ([0037] “The power consumption metrics of the operational group 408 may also be used to suggest that an overused component, that is not malfunctioning, such as the server 402 may be relocated to another location with cheaper utility rates…The utility rates may be compared based on available prices at the locations associated with the cloud based service to determine higher utility rates or lower cheaper utility rates.” The utility rate, which includes the electric cost, is determined based on the power consumption metrics, which includes the power consumption data collected over a time period. Thus, the utility rate of the server is interpreted as respective energy costs over the time period. Furthermore, in order to make suggestion for relocation based on respective energy costs over the time period for the respective host servers based on the respective energy consumption data, the respective energy costs must be determined for the detection and prediction of the respective energy costs.)
determining an action to take with respect to the subset of the respective host servers that are being underutilized to reduce the energy costs. ([0036] “The power consumption data of the operation group 408 may also be analyzed to detect a lower threshold for an optimal power consumption by the operational group 408. The lower threshold may include a lower boundary of power consumption which when fallen below may indicate underutilization of members of the operational group 408, as such wasted energy in maintaining the members operational. Alternatively, members of the operational group 408 may generate alerts that describe the members functioning outside a normal process control lower control limit.” Members, such as servers, of the group as shown in Fig. 4 indicating underutilization is interpreted as the subset of the respective host servers that are being underutilized. Underutilized server is indicated as wasted energy, which is interpreted as being underutilized to reduce the energy costs. Then, alerts of underutilized server to reduce the energy costs is generated, which is interpreted as determining an action to take with respect to the subset of the respective host servers that are being underutilized to reduce the energy costs.)
However, Mitchell does not teach identifying a subset of the respective host servers that are being underutilized based on the respective energy consumption data and the respective energy costs.
Fletcher teaches identifying a subset of the respective host servers that are being underutilized based on the respective energy consumption data and the respective energy costs. (Fig. 1 “C. CALCULATE ENERGY COST FOR EACH OF THE POTENTIAL TARGET SERVERS BASED, IN PART, ON POWER CONSUMPTION OF THE POTENTIAL TARGET SERVERS AND POWER CONSUMPTION OF FACILITIES ELEMENTS ASSOCIATED WITH THE POTENTIAL TARGET SERVERS” Fig. 3 218 “CALCULATE AN ENERGY COST ASSOCIATED WITH THE POTENTIAL TARGET SERVER BASED, AT LEAST IN PART, ON POWER CONSUMPTION OF THE IDENTIFIED FACILITIES ELEMENTS AND THE POWER CONSUMPTION INCREMENT ASSOCIATED WITH THE POTENTIAL TARGET SERVER” 222 “ENERGY COSTS ASSOCIATED WITH THE POTENTIAL TARGET SERVERS ARE COMPARED TO IDENTIFY ONE OR MORE TARGET SERVERS AS A MOST APPROPRIATE OF THE POTENTIAL TARGET SERVERS FROM WHICH RESOURCES CAN BE ALLOCATED FOR SERVICING THE REQUEST” [0018] “At stage C, the energy management unit 124 calculates an energy cost for each of the potential target servers based, in part, on power consumption of the potential target servers and power consumption of the facilities elements associated with the potential target servers.” Based on power consumption of the potential target servers, which are some servers selected among servers, energy cost of a subset of servers is calculated. Then, based on the power consumption and the calculated energy cost of the potential target servers, a target server is selected to allocate for servicing the request. Thus, based on the power consumption and the energy cost, a selected target server is identified as a server, which has ability to handle the request. Being underutilized is interpreted as being utilized less than fully or below potential use. Thus, a server among servers, which is identified handle more requests based on the power consumption and energy cost, is interpreted as a server being identified as being underutilized based on the power consumption and energy cost.)
It would be obvious to obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitchell by incorporating the teaching of Fletcher of identifying a subset of the respective host servers that are being underutilized based on the respective energy consumption data and the respective energy costs. They are all directed toward power management for servers in a cloud system. As recognized by Fletcher, if there is no consideration to optimize selection of an appropriate server based on power requirements of the server or to optimize selection of an appropriate server based on facilities element (e.g., cooling units, power distribution units, etc.) associated with the server, because each server may have a different energy impact in a cloud network, selection of a server from which resources are allocated for servicing the request can have a measurable impact on the overall energy efficiency of the cloud network. ([0012]) Thus, by considering power consumption and energy cost of the server, power efficiency of the server can be improved, which also results improvement of power efficiency of the cloud network that comprises the server. ([0013]) Thus, it would be advantageous to incorporate the teaching of Fletcher of identifying a subset of the respective host servers that are being underutilized based on the respective energy consumption data and the respective energy costs in order to improve power efficiency of the server and the cloud system.
Mitchell in view of Fletcher does not teach wherein the respective agents communicate with hardware on each of the respective host servers using a unified application programming interface (API).
ROBERTS teaches wherein the respective agents communicate with hardware on each of the respective host servers using a unified application programming interface (API). ([0035] & [0054] “the custom software on smart client device 28 may also include a unified API framework that is used for communication with agent devices 30 that operate in the API mode, as described in greater detail below.” The custom software on smart client device, which is interpreted as the respective agents, communicates with agent devices as shown in Fig. 1, which is interpreted as hardware on each of the respective host servers, using a unified API framework.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitchell in view of Fletcher by incorporating the teaching of ROBERTS of the respective agents communicating with hardware on each of the respective host servers using a unified application programming interface (API). They are all directed toward computer networks and the exchange of data between networked computing devices. As recognized by ROBERTS, if agent devices communicate using different communication protocols, the unified API on smart server would also perform the function of translating between the agent specific communication protocols and a common communication ([0070]) A single remote application on remote device such as the unified API can communicate with different agent devices using different communication protocols and allow centrally adjusting the API translations in the unified API on a smart server. ([0070]) Therefore, it would be advantageous to incorporate the teaching of ROBERTS of the respective agents communicating with hardware on each of the respective host servers using a unified application programming interface (API) in order to communicate different devices using different communication protocols using a single application and centrally adjust the API translation in the unified API.

Regarding claim 2, Mitchell in view of Fletcher and further in view of ROBERTS teaches all the limitations of the method of claim 1, as discussed above.
Mitchell, as modified above, further teaches initiating the action. (Fig. 7 “PRESENT THE POWER CONSUMPTION METRICS IN A BUSINESS INTELLIGENCE DATA STRUCTURE” [0035] “In response to detecting the power consumption metrics of the server 402 exceeding the upper threshold, an alert may be generated to inform a stakeholder of the cloud based service that a status of the server 402 may be overused, incorrectly configured, or malfunctioning.” [0036] “In response to detecting the power consumption metrics of the server 402 to fall below the lower threshold, an alert may be generated to inform a stakeholder of the cloud based service that a status of the server 402 may be underused, incorrectly configured, and malfunctioning.” Generating an alert to the stakeholder to notify the overuse, underuse, incorrectly configured, and malfunctioning is interpreted as initiating the action.)	

Regarding claim 4, Mitchell in view of Fletcher and further in view of ROBERTS teaches all the limitations of the method of claim 1, as discussed above.
Mitchell, as modified above, further teaches presenting an alert identifying the subset of the respective host servers that are being underutilized. ([0061] “an alert to inform a stakeholder of the cloud based service that a status of the server is one or more from a set of: underused…” Generating an alert to inform a stakeholder of the server being underused is interpreted as presenting an alert identifying the subset of the respective host servers that are being underutilized.)

Regarding claim 5, Mitchell in view of Fletcher and further in view of ROBERTS teaches all the limitations of the method of claim 1, as discussed above.
Mitchell, as modified above, further teaches wherein the respective energy consumption data includes power consumption data representing power consumed by the hardware of the respective host servers. ([0020] “Servers (104, 106, and 108) may be hardware components of the cloud based service 102. The servers (104, 106, and 108) may execute one or more applications of the cloud based service 102. The servers (104, 106, and 108) may have hardware components that consume power. Power may be a measure of energy such as voltage used across a time period.” [0021] “Power consumption of the servers (104, 106, and 108) may be monitored and analyzed by a power analytics application 114 that executes on a server 110.” The power consumption of the servers, which are power consumed by the server such as the hardware components, is interpreted as power consumption data represent representing power consumed by the hardware of the respective host servers.)

Regarding claim 6, Mitchell in view of Fletcher and further in view of ROBERTS teaches all the limitations of the method of claim 1, as discussed above.
Fletcher further teaches wherein the respective energy consumption data includes cooling consumption data representing energy consumed in cooling the respective host servers. ([0015] “The power consumption database 128 maintains relationships between the servers 108 and 110 and their respective facilities elements. The facilities elements include cooling elements (e.g., the cooling element 104) and power distribution units (e.g., the power distribution unit 106) that supply power to the servers 108 and 110 and to the cooling unit 104… The power consumption database 128 also indicates a power provided by the power distribution unit 106 to the server 108, a power provided to the cooling unit 104, a cooling capacity of the cooling unit 104, etc.” The power consumption database for the target servers include relationships between the servers and cooling elements. Furthermore, the power consumption database includes a power provided to the cooling unit, and cooling capacity of the server.)

Regarding claim 7, Mitchell in view of Fletcher and further in view of ROBERTS teaches all the limitations of the method of claim 1, as discussed above.
Mitchell, as modified above, further teaches presenting the respective energy consumption data ([0028] “A graph may be generated that include the processor energy consumption 324 and power consumption metrics of the server 302 to illustrate a relationship between the processor energy consumption 324 and the power consumption metrics of the server 302. The graph may be included in the business intelligence data structure.” A graph presenting the power consumption metrics of the server is interpreted as presenting the respective energy consumption data for display.) and respective energy cost data representing the respective energy costs for display. ([0037] “The power consumption data may be analyzed to detect and predict long term increases or decreases in the power consumption metrics to relocate the server 402. The server 402 may suggested for relocation to a location with cheaper utility rates when detecting and predicting long term increases in power consumption or to a location with higher utility rates with additional space capacity when detecting and predicting long term decreases in power consumption.” The utility rates for the server includes the electricity, which is interpreted as respective energy cost data representing the respective energy cost. The relocation based on the utility rates or the respective energy cost data is suggested, which is interpreted as presenting respective energy cost data representing the respective energy costs. In order to suggest such data to the user or the stakeholder, the suggestion is alerted or presented by the display.)

Regarding claim 8, Mitchell in view of Fletcher and further in view of ROBERTS teaches all the limitations of the method of claim 1, as discussed above.
Mitchell, as modified above, further teaches forecasting future energy consumption and future energy costs based on the respective energy consumption data and respective energy costs. ([0037] “The power consumption data may be analyzed to detect and predict long term increases or decreases in the power consumption metrics to relocate the server 402. The server 402 may suggested for relocation to a location with cheaper utility rates when detecting and predicting long term increases in power consumption or to a location with higher utility rates with additional space capacity when detecting and predicting long term decreases in power consumption.” The prediction of long term increases or decreases in the power consumption metrics and utility rates is interpreted as forecasting future energy consumption and future energy costs. Such prediction is based on the energy consumption data of the server and the energy costs of a location with cheaper utility rates.)

Regarding claims 9, and 12-15, the claims 9, and 12-15 are the apparatus claims of the method claims 1, and 5-8. The claims 9, and 12-15 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Mitchell in view of Fletcher and further in view of ROBERTS teaches all the limitations of the claims 9, and 12-15.

Regarding claims 16, and 18-20, the claims 16, and 18-20 are the non-transitory computer readable medium comprising computer executable instructions stored thereon of claims of the method claims 1, 5-8. Mitchell further teaches the non-transitory readable medium comprising computer executable instructions stored. ([0016] “Embodiments may be implemented as a computer implemented
process (method), a computing system, or as an article of manufacture, such as a computer program product or computer readable media. The computer program product may be a computer storage medium readable by a computer system and encoding a computer program that comprises instructions for causing a computer or computing system to perform example process(es).”) The claims 16, and 18-20 do not further teach or define the limitation over the limitations recited in the rejected claims Mitchell in view of Fletcher and further in view of ROBERTS teaches all the limitations of the claims 16, and 18-20. 

Claims 3, 10, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell in view of Fletcher and further in view of ROBERTS as applied to claims 1, 9, and 17 above, and further in view of Brown (United States Patent Application Publication US 2012/0166143), hereinafter Brown.

Regarding claim 3, Mitchell in view of Fletcher and further in view of ROBERTS teaches all the limitations of the method of claim 1, as discussed above.
Mitchell, as modified above, teaches presenting a description of the action to a user; ([0029] “The increase in power consumption of the server 302 may be highlighted by emphasizing peaks in power consumption graphs of the processor 326 and the server 302 associated with load stress on the server 302.” [0034] “A stakeholder of the cloud based service may be alerted to configure a new asset associated with the operational group 408 to conform to the optimal power consumption.” [0036] “In response to detecting the power consumption metrics of the server 402 to fall below the lower threshold, an alert may be generated to inform a stakeholder of the cloud based service that a status of the server 402 may be underused, incorrectly configured, and malfunctioning.” [0037] “The power consumption metrics of the operational group 408 may also be used to suggest that an overused component, that is not malfunctioning, such as the server 402 may be relocated to another location with cheaper utility rates.” A graph showing a trend associated with load stress on the server and alert to the stakeholder to configure a new asset is interpreted as presenting a description of the action to a user. Furthermore, an alert to inform the status of the server such as underused, incorrectly used, malfunctioning, and overused based on the power consumption metrics are also interpreted as presenting a description of the action to a user.)
However, Mitchell in view of Fletcher and further in view of ROBERTS does not teach initiating the action responsive to input from the user.
Brown teaches initiating the action responsive to input from the user. ([0054] “With the historical data, the various entities associated with the system may perform statistical analysis and look for energy consumption trends.” [0067] “(a) adapts a microprocessor device for displaying instructions for performing the monitoring and/or controlling a power device 15; (b) adapts a microprocessor device for displaying (graphically or alphanumerically) statistical data such as power usage or cost of power used; (c) adapts a microprocessor device for supplying control signals, signals representative room temperature, humidity, or other useful information, optionally to data management device 10; and, (d) adapts a microprocessor device for displaying information or instructions from a service provider that may be coupled to data management device 10 from a clearinghouse 54.” [0108] “As showninFIG.11, the script information includes a set of queries, and for each of the queries, corresponding response choices. The script information also includes a selected monitoring device type from which to collect device measurements 44.” [0117] “In step 608, microprocessor 276 prompts the power device by displaying on display 264 "ANSWER QUERIES NOW? PRESS ANY BUTTON TO START". In step 610, microprocessor 276 waits until a reply to the prompt is received from the power device operator. When a reply is received, microprocessor 276 proceeds to step 612. In step 612, microprocessor 276 executes successive display and input commands to display the queries and response choices on display 264 and to receive responses to the queries.” The historical data of the energy consumption trend is displayed for a user. Then, based on the reply from the user to the prompts regarding the power control, the microprocessor executes commands to collect device measurements and the user also selects the power device to be turned down or off, which are interpreted as initiating the action responsive to input from the user.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitchell in view of Fletcher and further in view of ROBERTS by incorporating the teaching of Brown of initiating the action responsive to input from the user. They are all directed toward computer networks and the exchange of data between networked computing devices. Brown, appliance including microchips have been used for convenience and energy saving. ([0007]) However, by initiating the action responsive to the user, tremendous control over the various household appliances can be realized by the owner, resulting in significant energy saving. Therefore, it would be advantageous to incorporate the teaching of Brown of initiating the action responsive to input from the user in order to improve energy saving by improving the control over the appliances by the user.

Regarding claims 10 and 11, the claims 10 and 11 are the apparatus claims of the method claim 3. Mitchell, as modified above, further teaches an interface. ([0051] “Some of the example output devices 642 may include a graphics processing unit 648 and an audio processing unit 650, which may be configured to communicate to various external devices, such as a display or speakers via one or more A/V ports 652.”) The claims 10 and 11 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Mitchell in view of Fletcher and further in view of ROBERTS and further in view of Brown teaches all the limitations of the claims 10 and 11.

Regarding claim 17, the claim 17 are the non-transitory computer readable medium comprising computer executable instructions stored thereon of claims of the 3. Mitchell further teaches the non-transitory readable medium comprising computer executable instructions stored. ([0016] “Embodiments may be implemented as a computer implemented process (method), a computing system, or as an article of manufacture, such as a computer program product or computer readable media. The computer program product may be a computer storage medium readable by a computer system and encoding a computer program that comprises instructions for causing a computer or computing system to perform example process(es).”) The claim 17 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Mitchell in view of Fletcher and further in view of ROBERTS and further in view of Brown teaches all the limitations of the claim 17. 

Response to Arguments
Applicant’s arguments, see “Pre-Brief Conference request”, filed 11/01/2021, with respect to the rejections of claims 1, 9, and 16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Fletcher. Fletcher teaches identifying a target server among many servers based on the power consumption and energy costs of the target server.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Paul et al. (United States Patent Application Publication US 2021/0042140) data center server power management monitoring resource utilization and energy consumption characteristics of an individual host server to identify trends and optimize DC resources by releasing the underutilized host servers.
Dunagan et al. (United States Patent Application Publication US 2009/0119233) systems and methods for power optimization based on current power prices at each of the datacenters and prior recorded models of power actually used by each of the datacenters to handle similar types of workflows for specific numbers of client applications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768. The examiner can normally be reached Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.K./Examiner, Art Unit 2187              

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187